COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 PATRICK SHANE WELCH,                                         No. 08-14-00116-CR
                                               §
                  Appellant,                                     Appeal from the
                                               §
 v.                                                        97th Judicial District Court
                                               §
 THE STATE OF TEXAS,                                          of Clay County, Texas
                                               §
                  Appellee.                                  (TC# 2012-0053C-CR)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF JULY, 2015.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.